UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20-Q FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141875 IGEN Networks Corp. (Formerly ‘Sync2 Entertainment Corporation’) (Name of Small Business Issuer in its Charter) Nevada 20-5879021 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1treet NW, Suite 920, Washington, DC, 20005 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code)202-507-3391 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of“large accelerated filer”,“accelerated filer”and“smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares of common stock, par value $.001 per share, outstanding as of August 12, 2011 was 11,436,427. Table of Contents TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements F1 - F11 Item 2. Management's Discussion and Analysis or Plan of Operation 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 Part II. OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Sales of Unregistered Securities 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 Table of Contents Item 1.Financial Statements The Company’s interim financial statements for the three and six months ended June 30, 2011 are included herewith. IGEN NETWORKS CORP. Financial Statements For the Three and six Months ended June 30, 2011 (Unaudited) Table of Contents IGEN NETWORKS CORP. (A Development Stage Company) Balance Sheets (expressed in U.S. dollars) (Unaudited) June 30, (Audited) December 31, Assets Current Cash and cash equivalents $ $ Investment: Technology License (note 3) Total Assets $ $ Liabilities and Shareholder's Equity Current liabilities Accounts payable $ $ Accrued liabilities Shareholder's loans Due to related party (note 5) Shareholders’ Equity (Deficit) Capital Stock (note 4) Authorized - 375,000,000 common shares with $0.001 par value Issued and outstanding - 11,436,427 Additional paid-in capital Deficit accumulated during the development stage ) ) $ Approved on Behalf of the Board "Monty Ormsby" Director "Richard Gilbertson" Director The accompanying notes are an integral part of these financial statements. F-1 Table of Contents IGEN NETWORKS CORP. (A Development Stage Company) Statements of Operations (expressed in U.S. dollars) (unaudited) Three Months Ended June 30, Six Months Ended June 30, November 14, 2006 (Date of Inception) to June 30, 2011 REVENUE $
